Citation Nr: 0735307	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-32 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to recognition of service for basic eligibility 
for Department of Veterans Affairs benefits.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines in the service of the 
U.S. Armed Forces for the Far East (USAFFE).    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which determined 
that the appellant was not entitled to VA benefits on the 
basis that he did not have the requisite military service to 
be eligible for benefits.  

In December 2006, the case was remanded to the RO to afford 
the appellant a personal hearing before a Veterans Law Judge.  
In a May 2007 letter, the RO notified the appellant of a 
hearing scheduled for July 2007; however, the appellant did 
not appear for the hearing.  Thereafter, the claims file was 
returned to the Board for further consideration.  


FINDING OF FACT

There is no documentation to show that the appellant 
possesses the requisite service to qualify for VA benefits; 
and the National Personnel Records Center has been unable to 
verify the appellant's active military service in the United 
States Armed Forces.  


CONCLUSION OF LAW

The service requirements for basic eligibility for VA 
benefits are not met.  38 U.S.C.A. §§ 101(2), 101(24), 107, 
1110, 1131, 1521 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 
3.203 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided VCAA pre-adjudication notice by letters dated 
in December 2004, January 2005, and February 2005.  The 
notice advised the appellant of what was required to prevail 
on his claim for VA benefits; what specifically VA had done 
and would do to assist in the claim; and what information and 
evidence the appellant was expected to furnish.  In the VCAA 
notice, the appellant was informed that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  He was asked to submit evidence in his 
possession that pertained to the claim.  

In a VCAA post-adjudication notice by letter in July 2006, 
the RO also notified the appellant of the type of documents 
needed to verify his service.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of service connection claim except for the degree of 
disability assignable and effective date for the disability).  

To the extent that notice of the degree of disability 
assignable and effective date of the claims was not provided, 
as the claim is denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant with respect to this defect in the 
VCAA notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Further, as the July 2006 VCAA notice letter came after the 
initial adjudication in December 2004, the timing of such 
notice did not comply with the requirement that the notice 
must precede the adjudication.  It is also noted that after 
the issuance of the July 2006 VCAA notice letter, the RO did 
not readjudicate the claim.  These procedural defects, 
however, have been cured without prejudice to the appellant 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim.  That is, he had 
the opportunity to submit additional argument and evidence, 
prior to the case being transferred to the Board for 
appellate consideration, and he did so (although the 
pertinent records were duplicative of previously considered 
records).  As there was no material change in or addition to 
the information included in the statement of the case, there 
was nothing further for the RO to adjudicate and no reason to 
issue a supplemental statement of the case.  38 C.F.R. 
§ 19.31.  Accordingly, the Board will proceed to adjudicate 
this claim.  


Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The appellant was afforded the opportunity to 
testify at a personal hearing before a Veterans Law Judge in 
July 2007, but he failed to appear for the hearing.  The RO 
has requested verification of service from the appropriate 
service department.  The appellant has not identified any 
additionally available evidence for consideration in his 
appeal.  

Further, VA has not conducted medical inquiry in the form of 
a VA compensation examination in an effort to substantiate 
the claim (see 38 U.S.C.A. § 5103A(d)), for the reason that 
further development in this respect is not required.  This 
claim is denied on the lack of evidence of active service, 
not on a medical basis.  To remand this case to obtain a 
medical examination would therefore be pointless.  Thus, a 
medical examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

To establish basic eligibility for VA pension and disability 
compensation benefits, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. §§ 
101(2), (24), 1521(j), 1110, 1110; 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" 
consist of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for VA compensation and dependency and indemnity compensation 
benefits, but not for VA pension benefits.  All enlistments 
and reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for VA compensation benefits, but not for 
VA nonservice-connected pension benefits.  Service department 
certified recognized guerrilla service and unrecognized 
guerrilla service under a recognized commissioned officer, 
only if the person was a former member of the United States 
Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for VA 
compensation benefits, but not for VA nonservice-connected 
pension benefits.  38 C.F.R. § 3.40(b)-(d).

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1).  

Under that authority, the Secretary has promulgated 38 C.F.R. 
§ 3.203(a) and (c), to govern the conditions under which the 
VA may extend veterans' benefits.  Those regulations require 
that service (and veterans' status) be proven with either 
official documentation issued by a United States service 
department or verification of the claimed service by such a 
department.  VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification by the service department.  
VA may accept such evidence if it is issued by the service 
department and includes the needed information as to length, 
time and character of service and VA finds that it is genuine 
and includes accurate information.  If the evidence the 
claimant submits does not meet these requirements, VA shall 
request verification of service from the service department.  
38 C.F.R. § 3.203(a) (requiring service department 
documentation of service where available) and 38 C.F.R. § 
3.203(c) (requiring service department verification of 
service where documentation is not available).  

For VA benefits where the requisite status as a veteran is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, the service department's decision 
on such matters is conclusive and binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
based on Philippine service unless a United States service 
department documents or certifies their service.  Soria, 118 
F. 3d at 749.  



Analysis

The appellant seeks VA benefits, and to that end he has 
submitted applications for nonservice-connected pension and 
disability compensation.  The RO has denied the appellant's 
claim on the basis that there is no documentation of verified 
service.  Thus, the central issue in this case is whether the 
appellant has recognized service for eligibility for VA 
benefits.

The appellant claims that he had World War II service in the 
Commonwealth Army of the Philippines in the service of the 
USAFFE.  He asserts that such service included guerrilla 
service.  In support of his claim, he has submitted, among 
other evidence, copies of documents issued by the Armed 
Forces of the Philippines (Military Police Command) and 
Philippine Constabulary, as well as affidavits from fellow 
soldiers (dated in February 1946), certifications from 
Philippine Army personnel and a February 1946 physical 
examination report of separation.  

In March 2005, the National Personnel Records Center in St. 
Louis, Missouri, responded to requests of the RO for service 
verification, stating that the appellant had no recognized 
guerrilla service and he was not a member of the Commonwealth 
Army in the service of the Armed Forces of the United States.  
The claims file contains no documentation issued by a United 
States service department that would show otherwise.  

In a claim for VA benefits where requisite veteran status is 
at issue, the relevant question is whether there is 
qualifying service.  As noted previously, where service 
department certification is required, the service 
department's decision on such a matter is conclusive and 
binding upon VA.  VA is prohibited from finding, on any basis 
other than a service department document, which VA believes 
to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).



As for the various Philippine military certifications and 
affidavits, which were supplied by the appellant, because 
these documents are not issued by the United States Armed 
Forces, they are not binding on VA and do not create a 
reasonable basis for disputing the finding of the U.S. 
military service department.  

The appellant has not produced any documentation verifying 
his military service and the service department has been 
unable to verify that the appellant had service in the United 
States Armed Forces.  For these reasons, the Board must 
conclude that the appellant does not have qualifying service 
that would confer upon him basic eligibility for VA benefits.  


ORDER

The appellant does not have the requisite service for basic 
eligibility for VA benefits, and the appeal is denied.  



____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


